The opinion of thé court was delivered by
Yeazey, J.
I. The testimony of Ashworth was proper. One ■question on the trial was whether the respondent’s dwelling house was a place of public resort! The witness had testified that he went there to get wine, and got it and paid for it. Did he go as a neighbor in a country district might go to another for an accommodation in the particular instance, as for salt or ; sugar, or did he go as one going to a store or saloon where he had reason to expect to find the particular article was kept for sale as a business \ The question why he expected to get wine there and the answer to it tended to prove that the house was as to him a place of public resort, therefore it would be one step towards proving it was a place of public resort. If the house -was sufficiently frequented by the people roundabout for like *511purpose and with similar expectations it would establish the fact .-as to the publicity of the place. The State’s Attorney did not ■ask what its reputation was, or seek to establish it as an independent fact. That the answer tended to show what its reputation was, would not render, the evidence inadmissible if the particular inquiry was admissible on other grounds. Testimony may be admissible' fen- one purpose although inadmissible for •another, but should be limited in application to legitimate use.
II. The testimony of Carey was competent upon the point raised by the respondent, that he and -others were at her house ■on ordinary farm business and that the cider was a mere courtesy to a caller. No claim was made that there was anything unlawful in a farmer giving to a neighbor a drink of cider. Was it this, or was it a business of dealing out cider for profit as at a ■drinking grocery ? Did these men go there as in the one case -or' in the other ?
The inquiries put to Carey were entirely legitimate for the purpose of stripping the guise of innocence from the transaction and showing it in its true colors. The form of the inquiry lay in the discretion of the court.
III. Another question was whether the charge to the jury was -correct as to what constituted a place of public resort within the meaning of the statute. The court was dealing with the facts •of this case and a particular statute, and was not undertaking to define generally a place of public resort, which would have been --a delicate undertaking and of but little profit to the jury. The testimony tended to show that this dwelling house was resorted to by individuals to buy and drink cider, just as they would resort .to a grocery or saloon for that purpose; that in the language of the day, they went there to get a drink as men go to public resorts for drinking purposes. The statute says: “ But no person shall sell or furnish cider * * * at or in a victualing house, tavern, grocery, shop, cellar, or other place of public -resort.” When one transforms his dwelling house into a place of resort for the • public for éntertainment of any kind in the sense in which the public is impliedly invited to and accommodated *512in the places' specified by name, in the statute, and it is thus-resorted to with the same freedom, it becomes, within the meaning of the statute, a place of public resort. We do not think the Legislature intended by the clause, “ or other place of public-resort ” only such places as had become of public resort for other purposes. It is sufficient if ‘the kind of entertainment made the dwelling house or any place, other than those specified by name, public. It means a place actually'frequented and with the same freedom that, men resort to the victualing house, tavern or- grocery.
The fact that it was cider only that constituted the “ draw’’, would not prevent its being a “ public resort ” within the statute. The Legislature never intended to prohibit the sale in the grocery below and allow it in the dwelling house overhead unless-the latter was a place of public resort 'for other purposes, provided it took the place of the grocery for this purpose. Obviously no particular number of customers could be the test; but was it resorted to, frequented with the freedom and in the sense indicated? Was the legal barrier that bars and protects the house taken down and the public invited, and did the people go as to a tavern ? We interpret the. charge as being upon these lines and think it was sound.
IY. It is further contended that the sale of cider was not prohibited at the places specified in R. L., s. 3800, unless the cider proved to be intoxicating.
The first paragraph of that section contains the general clause of prohibition but does not name cider. In tiic fifth paragraph is this provision: “Nothing in this chapter shall prevent * *" the manufacture,-sale or use of cider, * * nor the-manufacture by any one for his own use of ferm-nted liquors.” Then follows the sixth paragraph, which is first quoted above. The only prohibition as to cider is at the places specified in -the sixth-paragraph, but not there- or anywhere in the statute is there any word qualifying the kind of cider prohibited at such places. The term used is cider. It is said that the juice of apples is not cider-until it is fermented.- This is perhaps technically correct, but *513not in popular understanding. The apple juice when it comes from the cider press is immediately and universally called cider by the people generally. The term should be construed according to such universal use and understanding. Presumably no class of men understand better the difference between sweet and sour or new and old cider than our legislators, because they are mostly farmers who make the cider, and those who are not, living as they do in this cider-producing State, could hardly claim ignorance' on so familiar a subject; yet in their prohibitory enactment they ignore all distinction, and simply say cider. The prohibition is limited to certain specific places, and such as indicate an intent only to prevent cider-selling and drinking at publie resorts, not to interfere with the manufacturer who does not make his establishment a public resort for drinking purposes like the saloon. It is well known also that the fermentation of cider, and the change from sweet to sour, so as to become more or less alcoholic, greatly varies, sometimes being very rapid, at other times very slow. It would be practically impossible to prove whether a particular mug of cider that had been drunk was intoxicating, and to require it would, therefore, render 'the statute nugatory. In view of all these facts, we think it would more likely be carrying out the legislative intent to construe the enactment according to its plain and common meaning, rather than to interpolate qualifying terms and hold that the Legislature meant something different from what it said. We therefore hold that the prohibition as to the places named is absolute, regardless of the stage of fermentation or the intoxicating quality of the cider. This case arose before the statutes of 1888 were passed, therefore they are not considered.
V. The respondent filed a motion in arrest on several grounds, some of which are pressed in argument. One is that no offense against the laws ofYermont is charged in.thesecond count. That count charges the sale or furnishing of cider. The above construction of our statute is an answer to this claim.
*514VI. Another ground is that this count is not in accordance with the form given in R. L. s. 3859.
Section 3802 prescribes the penalty for selling or furnishing intoxicating liquor or cider in violation of law.” Section 3859 says: Complaints for any offense against s. 3802 shall be substantially in the following form. Then follows the form applicable in terms to intoxicating liquor only. The second count substitutes “ cider and fermented liquors ”■ for “ intoxicating liquors,” and adds as follows : “ at or in the dwelling house •occupied by said Nancy Spaulding, said dwelling house being a place of public resort.”
We hold that the statutory form was only changed so as to meet the offense charged, and was substantially in the form prescribed.
There was therefore no error in the verdict of acquittal under the first count which charged the sale of intoxicating liquor, and of guilt under the second count.
VII. The remaining contention is this : That it was error to make proof of prior conviction to the court after verdict instead of making it upon the trial before verdict.
■In the original enactment of the intoxicating liquor act in 1852, it was provided that it should not be necessary to make averment of a former conviction in order to make it available to increase the penalty, and it was then said in State v. Freeman, 27 Vt. 523, that proof might be made without allegation, and after verdict, and to the court, and even to the Supreme Court if the case should go there on exceptions. And this view was again adopted in State v. Haynes, 35 Vt. 570, except that the proof could not be made in the Supreme Court.
But after these decisions- the act was amended by the enactment of section -3848, R. L., providing that prior convictions, when relied upon to increase the sentence, should be set forth in the complaint. And in 1872 it was again amended by the enactment of section 3804, R. L., providing the same thing and in addition that upon trial the prosecuting officer should make proof of the same. And in 1853, section 3850, R. L., was passed *515providing that the jury on conviction shall return a special verdict in cases where it is necessary to enable the court to pass the proper sentence. Since the amendments this question as to the proper time of making proof of the prior convictions has not been before the Supreme Court. In the County Court we 'understand some judges have required it to be made on the trial before verdict, and others have allowed it to be made to the -court after verdict.
We think the language, of the statute is too plain to admit •of doubt that the. proof should be made before the verdict. There would be no propriety in such a provision if there .-could never beany question growing out of the allegation except the sufficiency of the' record of the former conviction because the court would have to settle that question • but a respondent might deny that he was the person named in the record produced, which would make an issue of identity proper for the jury. That being admitted or established the record if sufficient as such would be conclusive. Whatever the cause of the change in the statute the effect' is plain to compel a change of the practice from that adopted under the statute as it was when the above cases were decided. Therefore the proof of the prior conviction in this case was too late, and the judgment should have been that the respondent was guilty of five first offenses. There was no •error in the verdict but there was in the judgment.
Judgment is therefore reversed, and judgment is rendered on the verdict that the respondent is guilty of. five first offenses.
The respondent was sentenced accordingly.